                                                               USDC-SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC#:
                                                               DATE FILED: / d'(J- /(1
 THE SECRETARY OF THE U.S.
 DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT,
                                                                No. 19-CV-6560 (RA)
                            Plaintiff,
                                                                      ORDER
                       V.

 ADREANA LANGSTON, et al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       On July 23, 2019, Plaintiff filed the operative complaint in this action against Adreana

Langston, as administratrix of the estate of Doris T. Langston, James Crawford, the United States of

America, on behalf of the Internal Revenue Service, the New York State Department of Taxation and

Finance, the Criminal Court of the City ofNew York, the New York City Environmental Control

Board, the New York City Transit Adjudication Bureau, and the New York City Department of

Finance Parking Violations Bureau. See Dkt. 8. As of today's date, none of the Defendants have

answered or otherwise appeared in this action. The Clerk of Court issued certificates of default as to

the Defendants on October 11, 2019 and November 14, 2019. See Dkts. 42-48, 52.

       The parties shall appear before the Court for a status conference on January 3, 2020 at 12:30

p.m. No later than December 6, 2019, Plaintiff shall serve a copy of this Order on all Defendants by

the methods described in Rule 4,ofthe Federal Rules of Civil Procedure.

SO ORDERED.

 Dated:         December 2, 2019
                                                          !
                                                          //
                                                         If
                New York, New York


                                                      United States District Judge
